Grace, J.
(dissenting). This is an appeal from a-judgment in favor *634of the plaintiff, and from an order denying defendant’s motion for judgment non obstante, and for a new trial.
Reinhold Renke, the insured, died, and the action is brought by the administrator of his estate, to recover upon an insurance policy in the sum of $2,000. The beneficiary, Karolina Renke, was the wife of the insured, and she died shortly prior to his death. The insured left six •children ranging in age from four to fourteen years.
The defendant interposed a defense that the policy had lapsed prior to the death of the insured. The issues, as framed, were tried to a jury, and a verdict returned in favor of plaintiff.
At the time plaintiff took out the policy of insurance, he gave a promissory note to the agent of the plaintiff, one Wilhelm, for the amount thereof, which note has at all times remained his, and has never become the property of the insurance company.
The policy was issued May 17th, and a premium of $78.30 was settled for, by plaintiff giving his note for that amount, due November 1, 1917.
The Williams agency of Mitchell, South Dakota, was the general agent of the insurance company in North and South Dakota and Minnesota, with authority to transact its insurance business as an agent therein.
Wilhelm borrowed money on the note given for the premium, from the Williams agency. The plaintiff paid to the insurance company $87.74 by a check which was made payable to George Welch, and indorsed by him, as such, to the company, and bore date October 5, 1918, and it is claimed by the plaintiff to be in payment of the second premium ; that it was received, as such, by the agent, and it in fact speaks for itself; it needs no explanation. What' is written thereon is not to be disputed. It was made payable to Welch, the agent of the Kansas City Life Insurance Company. The defendant received the full amount thereof. It had no claim against plaintiff, other than the second premium, as it never owned the first premium note.
The defendant had witnesses to show the surrounding circumstances of the execution and delivery of this check. Plaintiff objected to all this, and objected to the witnesses testifying, by reason of the provisions of § 7871, Comp. Laws 1913, which, so far as material here, *635provides: “Any civil action or proceeding by or against executors, administrators, heirs at law, or next of kin, in which judgment may be rendered, or order entered, for or against them, neither party shall be allowed to testify against the other, as to any transaction whatever, with, or statement by, the testator or intestate, unless called to testify thereto, by the opposite party; and where a corporation is a party in proceedings mentioned in this section, no agent, stockholder, officer or manager of such corporation shall be permitted to testify to any transaction had with the testator or intestate.”
The defendant’s witnesses were Welch, Williams, Wilhelm and Lindsey. With the exception of the latter, they were the agents of the defendant. There is no dispute upon this point: Lindsey was not an agent of the defendant, but his testimony is without any real probative force. He did not hear all the conversation, and his testimony, as a whole, was as favorable to the plaintiff as to the defendant.
Objection was seasonably interposed to the reception of the evidence given by the agents of the defendant, and to their competency as witnesses. It was the duty of the court, under the statute, to prohibit such witnesses from testifying.
It will he noticed that the statute prohibits the agent, stockholder, officer, or manager of the corporation from testifying to any transaction had with the testator or intestate.
The statute does not say their evidence, upon objection thereto, shall be inadmissible or incompetent, so that, if not objected to, it might be admissible and thus be permitted to go into the record, but it plainly says .they shall not testify.
This provision in § 7871, Comp. Laws 1913, is an amendment of § 7253, Laws 1905. The latter section contains no provision or prohibition, with reference to agents of corporations, as is contained in the former section.
Section 7253 was amended by chapter 119, Laws of 1907, so as to include the prohibition we are discussing. It was evidently thought that the statute, prior to its amendment, was broad enough to include the prohibition; but, in the case of First Nat. Bank v. Warner, 17 N. D. 81, 114 N. W. 1085, 17 Ann. Cas. 213, this court construed § 7253, *636Laws 1905. The decision was written by Chief Justice Morgan, and it was there held that the prohibition of the statute covered only the evidence of parties to actions or proceedings, but did not include the agents of the parties.
This case was followed in another decision subsequently written, also, by Chief Justice Morgan,—the case of Cardiff v. Marquis, 17 N. D. 117, 114 N. W. 1088. These decisions, without doubt, were what moved the legislature to amend § 7253, Laws 1905, by the enactment of chapter 119, Laws of 1907, which is § 7871, Comp. Laws 1913, so as to prohibit the agents, etc., of corporations from testifying to transactions with deceased.
If the agents of the defendant in this case had been prohibited, by the court, from testifying, as they should have been, and as the statute plainly says they shall be, there would nothing remain of the defense interposed. It was the plain and manifest duty of the trial court to enforce § 7871; it is also the manifest duty of this court to do likewise. For the statute is one which is grounded upon public policy.
The majority decision in this case, in effect, abrogates the statute, turns aside the will and purpose of the legislature, as expressed in that statute, and in effect, if not directly, holds that the agents, stockholders, etc., of corporations may testify, in regard to transactions with deceased.
We are convinced that great harm will result from this decision, and from the erroneous interpretation of the statute. The statute is plain and cannot be misunderstood; it means what it says. The true interpretation of that statute is contained in the decision in Williams v. Clark, 42 N. D. 107, 172 N. W. 826. It is true that the majority of the court concurred only with the conclusions of the writer there, who was the same as the writer of this dissenting opinion; but, as the competency of the witnesses was one of the principal questions in that case, the reasoning there, which holds that such statute prohibits those from testifying, mentioned in it, became the law of that case; and it is a correct interpretation of the statute under consideration.
The plaintiff here objected to the competency of the witnesses. One objection was sufficient. It is not claimed that plaintiff did not make a proper or sufficient objection to such witnesses testifying. If the plaintiff were an appellant, his objections, if they had been overruled, *637would have been sufficient upon which to base assignments of error; but, as we view the matter, even if there had been no objection on the part of the plaintiff to the competency of the witnesses, it would have been the duty of the court, under the statute, as their disqualification under the statute appeared, to have prohibited them from testifying.
If, as in effect it is held in the majority opinion, the agent, stockholder, or manager of the corporation may testify, and be a competent witness in this case, then under that theory, and under the effect of the holding in the majority opinion, they may testify to a transaction with the deceased; and that conclusion is diametrically opposed to the plain words of the statute under consideration.
Section 7871 was also recently construed in the case of Druey v. Baldwin, 41 N. D. 473, 172 N. W. 664, 182 N. W. 700. In that case, incompetent witnesses sought to give testimony, and this court in that case used the following language:
“Objection was likewise made by the appellant to the competency of the witnesses to so testify, under the provisions of the section quoted (§ 7871). This testimony substantially covers the direct testimony in the record, of delivery or nondelivery of the deed in question by the deceased to the appellant.
“We are clearly of the opinion that the objection so made to the competency of these witnesses to so testify was good, and that the testimony in question was inadmissible.”
It is clear to my mind that the decision in that case, and in the Williams-Clark Case, constitutes a correct interpretation of the statute involved, and that the holding of the majority opinion in the case at bar is erroneous. It is also clear to my mind, that there is sufficient evidence to sustain the verdict, and that the judgment and order appealed from should be affirmed.